Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they are faint and blurred to an extent that obscures many details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub. 2019/0120523 to Base et al (Base)
As recited in claim 1, Base discloses, at Figures 1-7 and pars. 26-30, a “PTC liquid heating device, comprising: a housing extending along a longitudinal axis and defining a liquid inlet and a liquid outlet; and a PTC heating unit [10] inserted into said housing..; wherein said PTC heating unit [10] includes a sleeve [20], a heat conductor [40, 42] and at least one PTC heating core [54]; wherein said heat conductor [40,42] has a pair of metal profiles [40i, 42i] defining at least one chamber [46], said at least one chamber [46]… extending along said longitudinal axis to receive said at least one PTC heating core [54]; and… said heat conductor [42, 44] is located in said sleeve [20] and has a shape matching said sleeve [20].”
Note that since the heater of Base is intended for the heating of liquids (par. 26), its use necessarily entails a housing with and inlet and an outlet, in which a longitudinal axis can always be defined.
As recited in claim 5, the “PCT heating core is… between said pair of profiles [40i, 42i].”
As recited in claim 6, Base discloses “an insulating later [50]… between said heat conductor [40, 42] and said sleeve [20]” (Figs. 2 & 3 and par. 29).
As recited in claim 7 “said sleeve [20]” of Base “has a generally cylindrical shape, and each metal profile… has a generally semi-cylindrical shape,” given the broadest reasonable interpretation of “cylindrical,” which comports with the mathematical definition of a cylinder. 
As recited in claim 8, Base discloses a sleeve material of stainless steel (par. 26).
As recited in independent claim 11, the “PTC heating unit” 10 of Base includes “a PTC ceramic sheet [54, see par. 3], a pair of electrodes [40, 42], a first insulating layer [50], and a first sleeve [20]… said first insulating layer [50] extends about said pair of electrodes and said PCT ceramic sheet, and said first sleeve [20] extends about said first insulating layer [50]; and… said pair of electrodes [40, 42] has a shape matching… a shape of said first sleeve [20].”
As recited in claim 21, and already discussed above in the rejection of claim 7, sleeve (20) has a generally cylindrical shape, and each metal profile has a generally semi-cylindrical shape, given the broadest reasonable interpretation of “cylindrical,” which comports with the mathematical definition of a cylinder.
Claim Rejections - 35 USC § 103
Claims 9, 10, 17-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Base in view of US PGPub. 2018/0031271 to Huang et al (Huang).

	
Claims 9 and 22 both differ from Base in calling for a PTC liquid heating device comprising “a housing body extending between a first longitudinal end and a second longitudinal end said first longitudinal end defining a first through hole, …second longitudinal end defining an opening; 
a cover… coupled to said second longitudinal end… to cover said opening… defining a first aperture, a first baffle… coupled to said first longitudinal end… [and] defining a first bore in communication with said first through hole, and a second baffle coupled to said cover… [and] defining a first orifice in communication with said first aperture of said cover;
wherein said PTC heating unit is inserted into said housing… through said first through hole, said first aperture, said first bore and said first orifice; 
and wherein a stopper is provided at an edge of said first aperture and at an edge of said first orifice to limit movement of said PTC heating unit.” 
Huang discloses, at Figures 1, 2, 5, 6 and par. 57-58 & 61-64, a housing body [21] extending between a first longitudinal end [covered by el’t 23, mislabeled “24” in Fig. 5] and a second longitudinal end [covered by el’t 22] said first longitudinal end defining a first through hole [231], …second longitudinal end defining an opening (covered by el’t 22); 
a cover [22]… coupled to said second longitudinal end… to cover said opening… defining a first aperture [221], a first baffle [28]… coupled to said first  longitudinal end… [and] defining a first bore [281] in communication with said first through hole [231], and a second baffle [27] coupled to said cover [22]… [and] defining a first orifice [271] in communication with said first aperture [221] of said cover;
wherein said PTC heating unit [10] is inserted into said housing [20]… through said first through hole [231], said first aperture [221], said first bore [281] and said first orifice [271]; 
and wherein a stopper [27] is provided at and aged of said first aperture [221] and at an edge of said first orifice [271] to limit movement of said PTC heating unit [10]” (see par. 64: “fixing members” 27 and 28 secure the PTC heating unit 10). Moreover, the structural particulars of stoppers that serve satisfactorily to immobilize the heating unit, do not patentably distinguish the claim from the prior art of offer nothing novel.
As recited in claim 10, while Huang does not discuss “flow guiding members” on the housing inner surface, or placing the liquid inlet and outlet “adjacent to said first longitudinal end of said housing body,” these features do not patentably distinguish the claim from the prior art. It would have been obvious to place flow guides inside the housing, since such are conventional means to direct liquid flow to optimize flow rate and exposure to the heating element. And it would have been obvious to provide the liquid inlet and outlet adjacent to the “first longitudinal end of [the] housing,” strictly and routinely in accord with the mounting of the heating device in a liquid heating appliance.   
	As recited in claim 17, Huang discloses “a protective layer comprising a metal foil… between said first insulating layer [50] and said first sleeve [20]… extending about said first insulating layer [50]” (see par. 81).
	Claims 18 and 19 recite the range of thicknesses for the protective layer, 0.02 mm – 0.06 mm, about which Huang is silent. Huang because would have been routinely determined by one of ordinary skill in the art, to conform to size, thermal conductivity, and electrical codes.
As recited in claim 23, just as in claim 9, Huang discloses a stopper [27] is provided at an edge of said first aperture [221] and at an edge of said first orifice [271] to limit movement of said PTC heating unit [10]” (see par. 64: “fixing members” 27 and 28 secure the heating assembly 10). And again, the structural particulars of the stopper offer nothing novel.
	Considering now claim 24, Base does not disclose “a housing body having a… first longitudinal end… closed,., [a] second longitudinal end defining an opening; a cover detachable coupled to… cover said opening… said cover defining a first aperture; a flange detachably coupled to said cover… [and] defining a first bore in communication with said first aperture; wherein said PTC heating unit is inserted into said housing… through said first bore and said first aperture… [and] coupled to said flange by welding.”
	Huang discloses, at Figures 10-13 and Pars. 68-71, “a housing body 210 having a first longitudinal end closed (the hear end in Fig. 8), a second longitudinal end defining an opening, and a cover 132 (Fig. 8) detachably coupled to said opening.
Noting that Figure 8 depicts a cover 132 that seals the housing body opening, the cover having “a first aperture” through which a PTC heating assembly 100 passes, while the mounting flange (Fig. 7, also labelled 132) is coupled to said cover (Fig. 8) and defines a “first bore” at its center, in communication with said first aperture, the PTC heater sleeve 131 being attached to the flange, which remains outside the cover. Hence, although Huang does not specify that the flange be detachably coupled to said cover, this is a common manner of joining parts of appliances that in due time need repair, and would therefore have been obvious. Moreover, joining the PTC heating unit sleeve 131 to the flange (132 in Fig. 7) by welding would have been obvious because it would securely mount the PTC heating assembly 10 to the cover (as in Fig. 8; see par. 70).
Since claim 25 differs from claim 24 only in treating the cover (Fig. 8, el’t 132) as the flange, which Huang likewise discloses if the coupled cover and flange (Fig. 7, el’t 132) are considered as a single unit, it too would have been obvious. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Base in view of Huang, as applied to claims 9, 10, 17-19 and 22-25 above, and further in view of 2017/0370614 to Liu.
Claim 20 differs from Base in view of Huang in calling for “a second insulating layer… about said protective layer [i.e., the aluminum profile envelope; par. 81].” 
Liu discloses, at Figs. 11-13 and pars. 37, 78 & 99, a second insulating layer (1108) about a protective layer in an equivalent PTC heater assembly. It would have been obvious to place an additional insulating layer over the protective layer to enhance protection against a short circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/29/22